DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/258,492, filed on January 25th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
Applicant is reminded of the Duty to disclose information material to patentability see 37 CFR 1.56 and MPEP 2001.03.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (Figure 1C). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code (paragraphs [048], line 15, and [067], line 7); references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 12 is objected to because of the following informality:  In claim 12, lines 4-5, “a robot” should read “the robot” for proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8, 11-14, 16-17, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Favis et al. (US 20190143527 A1 and Favis hereinafter) in view of Breazeal et al. (US 20150314454 A1 and Breazeal hereinafter).
Regarding Claim 1
Favis teaches a social robot (see at least Fig. 1, MIP robot device 100; [0002]), comprising:
an electronic substrate holding one or more processors coupled to a memory and to at least one circuit for driving components of the robot (see Fig. 10; [0049]);
a face component connected to the at least one circuit, the face component comprising at least two human-recognizable expressive features controlled by the one or more processors and selected from: a configurable brow, at least one configurable eye, and a configurable mouth (see Fig. 12B; [0009]; [0064] and [0060 (10.)-(11.)]);
a movable head component coupled to the face component and connected to the at least one circuit (see Figs. 11A-C and 12A-B; [0050]);
an audio output transducer coupled to the at least one circuit (see Fig. 1, speakers 101, 107 and 110; [0029] and [0036]); and
a torso component coupled to the movable head component via a neck mechanism controlled by the one or more processors, the neck mechanism permitting rotation of the movable head component relative to the torso component (see Fig. 1, torso 106, head 108 and neck 112; Figs. 11A-C and 12A; [0036] and [0050]), wherein the memory holds instructions, that when executed by the one or more processors, causes the social robot to control social responses of the social robot to environmental stimuli, based in part on a set of quantitative personality trait values stored in the memory (see at least [0005], [0030 "...The MIP robot may provide custom response to a user based upon the personality type suitable for the situation at the moment…"] and [0047]-[0048]), whereby the social robot behaves in a manner consistent with a source character (see [0060 "6. The method of clause 4, wherein one or more than one “human like” personalities can also speak in computer synthesized voices engineered voices to mimic human like voices of specific persons or personalities …"]).
Favis is silent regarding whereby the social robot behaves in a manner consistent with a source character from which the personality trait values are derived.
Breazeal teaches a persistent companion device (corresponding to a social robot. See [0038]), whereby the companion device behaves in a manner consistent with a source character from which the personality trait values are derived (see Abstract; [0288] and [0287]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Breazeal to Favis. It would have been obvious to take the social robot of Favis and further incorporate personalities and behaviors based off of source characters, as taught by Breazeal. Breazeal teaches embodiments of the social robot in both digital and physical forms, therefore it would have been obvious to apply the known technique of Breazeal's digital robot to Favis's physical robot. Application of the known technique taught by Breazeal to the prior art robot taught by Favis would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot whereby the social robot behaves in a manner consistent with a source character from which the personality trait values are derived. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Favis and Breazeal teach the social robot of claim 1 (as discussed above in claim 1), 
Further, Favis teaches wherein the instructions provide for user-initiated modification of the set of quantitative personality trait values, causing the social robot to behave in a manner consistent with a second character different from the source character (see [0012]-[0013] "customization of multiple interactive personalities as according to a user's preferences" and [0033]).
Regarding Claim 5
Favis and Breazeal teach the social robot of claim 1 (as discussed above in claim 1), 
Further, Favis teaches wherein the memory further holds data for generating verbal responses (see [0009], [0029]. "scripted response in a human like voice"). 
Favis is silent regarding wherein the memory further holds data for generating verbal responses based on a set of characteristic phrases for the source character stored in the memory.
Breazeal teaches wherein the memory further holds data for generating verbal responses based on a set of characteristic phrases for the source character stored in the memory (see [0228], [0287] and [0354]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Breazeal to Favis. It would have been obvious to take the social robot of Favis and further include verbal responses based off of characteristic phrases of source characters, as taught by Breazeal. Breazeal teaches embodiments of the social robot in both digital and physical forms, therefore it would have been obvious to apply the known technique of Breazeal's digital robot to Favis's physical robot. Application of the known technique taught by Breazeal to the prior art robot taught by Favis would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot generating verbal responses based on a set of characteristic phrases for the source character stored in the memory. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 6
Favis and Breazeal teach the social robot of claim 1 (as discussed above in claim 1), 
Further, Favis teaches wherein the social responses comprise one or more of: orientation of head component relative to torso (see Figs. 11A-C and 12A; [0050]), orientation of head relative to human companion (see Figs. 2A-2B, 11A-C and 12A; [0038]), orientation of a least one moveable eye (see Fig. 12B), configuration of each of the at least two human-recognizable expressive features (see Fig. 12B; [0009]; [0064] and [0060 (10.)-(11.)]), type of verbal response (see [0007 "...Specifically, the MIPs in a robot are exhibited by the robot capable of speaking in more than one voice type…"] and [0029]), and phrasing of verbal response (see [0029] and [0031]).
Regarding Claim 8
Favis and Breazeal teach the social robot of claim 1 (as discussed above in claim 1), 
Further, Favis teaches wherein the instructions are further configured for selecting a social response from a set of possible social responses to an environmental stimulus stored in the memory, based on the set of quantitative personality trait values (see at least [0005], [0030 "...The MIP robot may provide custom response to a user based upon the personality type suitable for the situation at the moment…"], [0031] and [0047]-[0048]. The user interacting with the robot corresponds to the environmental stimulus.).
Regarding Claim 11
Favis and Breazeal teach the social robot of claim 1 (as discussed above in claim 1),
Further, Favis teaches wherein the memory further holds data for generating motions of the at least two human-recognizable expressive features (see Fig. 12B; [0009]; [0064] and [0060 (10.)-(11.)]).
Favis is silent regarding wherein the memory further holds data for generating motions of the at least two human-recognizable expressive features, based on a set of characteristic motions for the source character stored in the memory.
Breazeal teaches wherein the memory further holds data for generating motions of the at least two human-recognizable expressive features, based on a set of characteristic motions for the source character stored in the memory (see [0287]-[0288], [0310], [0316] and [0343]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Breazeal to Favis. It would have been obvious to take the social robot of Favis and further include generating motions based off of characteristic motions of source characters, as taught by Breazeal. Breazeal teaches embodiments for both virtual and physical social robots, therefore it would have been obvious to apply the known technique of Breazeal's virtual robot to Favis's physical robot. Application of the known technique taught by Breazeal to the prior art robot taught by Favis would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot generating motions of the at least two human-recognizable expressive features, based on a set of characteristic motions for the source character stored in the memory. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 12
Favis teaches a method for control of a social robot (see at least Fig. 1, MIP robot device 100; Fig. 10, sensors and controllers 1006; [0002]) based on a quantified personality profile (see [0005]-[0007] and [0047]-[0048]), comprising:
recognizing, by a processor coupled to a source of information (see Fig. 10, sensors and controllers 1006; [0063]. The sensors correspond to the source of information.) about events experienced by a robot, a stimulus belonging to a set of predefined stimuli, based on a set of events experienced by a robot (see [0030] and [0032]-[0033]. Input data from the user, context of user and the situation corresponds to the stimulus.);
selecting a response to the stimulus, based at least in part on a current personality profile in a computer memory operatively coupled to the robot, wherein the personality profile comprises a set of quantitative personality trait values and the response is a social response (see at least [0005], [0030 "...The MIP robot may provide custom response to a user based upon the personality type suitable for the situation at the moment…"], [0031] and [0047]-[0048]); and
causing the robot to perform the response (see Fig. 9B, robot like response 908 and human like response 906).
Favis is silent regarding a method for control of a social robot based on a prior character portrayal in fiction or performance.
Breazeal teaches a method for control of a social robot (see Fig. 1, PCD 100; Abstract) based on a prior character portrayal in fiction or performance, based on a quantified personality profile (see [0288] and [0287]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Breazeal to Favis. It would have been obvious to take the social robot of Favis and further incorporate personalities and behaviors based off of source characters, as taught by Breazeal. Breazeal teaches embodiments of the social robot in both digital and physical forms, therefore it would have been obvious to apply the known technique of Breazeal's digital robot to Favis's physical robot. Application of the known technique taught by Breazeal to the prior art robot taught by Favis would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot based on a prior character portrayal in fiction or performance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 13
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Further, Favis teaches wherein the robot comprises an electronic substrate holding one or more processors coupled to a memory and to a circuit for driving components of the robot, and causing the robot to perform the response comprises sending an electrical signal to the circuit, the electrical signal configured to cause a motor connected to the circuit to move a part of the robot (see all of Fig. 10; [0036] and [0049]).
Regarding Claim 14
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Further, Favis teaches wherein the robot comprises an electronic substrate holding the processor operatively coupled to a memory and to a face component (see Fig. 10 and 12B; [0049]), the face component comprising at least two human-recognizable expressive features controlled by the processor and selected from: a configurable brow, at least one configurable eye, and a configurable mouth, and causing the robot to perform the response comprises sending an electrical signal to the face component, the electrical signal configured to movement of the human-recognizable expressive features (see Fig. 12B; [0009]; [0064] and [0060 (10.)-(11.)]).
Regarding Claim 16
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Further, Favis teaches wherein source of information comprises one or more physical sensors coupled to the processor (see Fig. 10, sensors and controllers 1006; [0063]), and the recognizing further comprises determining the set of events based on data from the one or more physical sensors (see [0038] and [0058]).
Regarding Claim 17
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Further, Favis teaches wherein the robot comprises a processor coupled to a memory, to a user input port, and to a video output device (see Figs. 6A-B, 7A-B, 8 and 10), and causing the robot to perform the response comprises modeling an animation of a model in a virtual computer environment, rendering the virtual computer environment and robot, and sending an electrical signal to the video output device, causing it to output a video or equivalent moving image of the robot performing the response (see Figs. 6A-B, 7A-B, and 8; [0043]-[0046]).
Regarding Claim 27
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Further, Favis teaches wherein the response includes updating the current personality profile of the robot to be a different personality profile that is associated with a transient robot mood (see [0006]-[0009] and [0028]).
Regarding Claim 28
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Further, Favis teaches wherein ones of the stimuli are characterized at least in part by personal attributes of characters interacting with the robot, causing the response of the robot to depend at least sometimes on the personal attributes (see [0030]-[0033] and [0038]).
Regarding Claim 29
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Further, Favis teaches wherein ones of the stimuli are characterized at least in part by an environment in which an action that is at least part of the stimulus is performed on the robot, causing the response of the robot to depend at least sometimes on the environment in which the action is performed (see [0030 "According to another embodiment, the input for determining the situation is accessed by a MIP robot asking direct questions to a user as “humans normally do” in addition to accessing and analyzing the input data obtained from various onboard sensors for user, context of user, and the situation with in an interaction environment at that time. The MIP robot may provide custom response to a user based upon the personality type suitable for the situation at the moment..."], [0060 (14.) "...the robot is capable of computing on-board and is configured to interact with an ambient environment without a user or group of users present within the environment."] and [0060 (18.) "…the human like personalities of clauses 4 and 6 of the robot, without any limitation, may be based on the context of the local geographical location, local weather, local time of the day..."]).
Regarding Claim 30
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
further comprising modifying the personality profile based on a source character in response to at least one of a time factor (see [0060 (18.) "...the human like personalities of clauses 4 and 6 of the robot, without any limitation, may be based on the context of the local geographical location, local weather, local time of the day…"]) or a specific experience of the robot (see Figs. 7A-B; [0033] and [0045]).
Regarding Claim 31
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Favis is silent regarding wherein the personality profile comprises a symbolized representation of the character's stimulus-response profile that causes the social robot to behave in a manner that probabilistically emulates a behavioral personality of the source character, and optionally selected physical traits of the source character.
Breazeal teaches wherein the personality profile comprises a symbolized representation of the character's stimulus-response profile that causes the social robot to behave in a manner that probabilistically emulates a behavioral personality of the source character, and optionally selected physical traits of the source character (see [0287]-[0288] and [0310]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Breazeal to Favis. It would have been obvious to take the social robot of Favis and further incorporate a personality profile that causes the robot to behave in a manner that probabilistically emulates a behavioral personality of a source character, as taught by Breazeal. Breazeal teaches embodiments of the social robot in both digital and physical forms, therefore it would have been obvious to apply the known technique of Breazeal's digital robot to Favis's physical robot. Application of the known technique taught by Breazeal to the prior art robot taught by Favis would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot wherein the personality profile comprises a symbolized representation of the character's stimulus-response profile that causes the social robot to behave in a manner that probabilistically emulates a behavioral personality of the source character, and optionally selected physical traits of the source character. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 3-4 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Favis et al. (US 20190143527 A1 and Favis hereinafter) as modified by Breazeal et al. (US 20150314454 A1 and Breazeal hereinafter) in claims 1 and 12 above, and further in view of Hayes-Roth (US 6031549 A and Hayes-Roth hereinafter).
Regarding Claims 3 and 4
Favis and Breazeal teach the social robot of claim 1 (as discussed above in claim 1), 
Favis and Breazeal are silent regarding wherein each member of the set of quantitative personality trait values characterizes a personality trait based on a bipolar scale between opposite extremes, wherein the bipolar scale between opposite extremes, for each member of the set of quantitative personality trait values, is defined by distinct trait pairs.
Hayes-Roth teaches a virtual character which reflects personality, mood and other life-like quantities, wherein each member of the set of quantitative personality trait values characterizes a personality trait based on a bipolar scale between opposite extremes, wherein the bipolar scale between opposite extremes, for each member of the set of quantitative personality trait values, is defined by distinct trait pairs (see Col. 11, lines 13-26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hayes-Roth to Favis and Breazeal. It would have been obvious to take the social robot of Favis and Breazeal and further include quantitative personality trait values based on a bipolar scale between opposite extremes of distinct trait pairs, as taught by Hayes-Roth. Hayes-Roth teaches interactive mechanical (robotic) toys as an additional application of the virtual character, therefore it would have been obvious to apply the known technique of Hayes-Roth's virtual character to Favis's physical robot. Application of the known technique taught by Hayes-Roth to the prior art robot taught by Favis and Breazeal would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot, wherein each member of the set of quantitative personality trait values characterizes a personality trait based on a bipolar scale between opposite extremes, and wherein the bipolar scale between opposite extremes, for each member of the set of quantitative personality trait values, is defined by distinct trait pairs. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 18 and 19
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Favis and Breazeal are silent regarding wherein the recognizing further comprises comparing contents of an event cache to a stimuli library that defines all stimuli associated with any defined social response of the robot, wherein the recognizing further comprises detecting a match between contents of the event cache and a stimulus from the stimuli library.
Hayes-Roth teaches wherein the recognizing further comprises comparing contents of an event cache to a stimuli library that defines all stimuli associated with any defined social response of the robot, wherein the recognizing further comprises detecting a match between contents of the event cache and a stimulus from the stimuli library (see Col. 13, lines 1-32; Col. 8, line 64 - Col. 9, line 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hayes-Roth to Favis and Breazeal. It would have been obvious to take the social robot of Favis and Breazeal and further include a library for associating stimuli with social responses, as taught by Hayes-Roth. Hayes-Roth teaches interactive mechanical (robotic) toys as an additional application of the virtual character, therefore it would have been obvious to apply the known technique of Hayes-Roth's virtual character to Favis's physical robot. Application of the known technique taught by Hayes-Roth to the prior art robot taught by Favis and Breazeal would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot for recognizing stimuli, wherein the recognizing further comprises comparing contents of an event cache to a stimuli library that defines all stimuli associated with any defined social response of the robot, wherein the recognizing further comprises detecting a match between contents of the event cache and a stimulus from the stimuli library. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 20
Favis and Breazeal teach the method of claim 12 (as discussed above in claim 12),
Favis and Breazeal are silent regarding wherein the personality profile comprises an aggregate of scores each derived by scoring a set of stimulus-response pairs observed for a source character, based on a scale of personality traits.
Hayes-Roth teaches wherein the personality profile comprises an aggregate of scores each derived by scoring a set of stimulus-response pairs observed for a source character (see Col. 3, line 53 - Col. 4, line 14; "desirability rating" corresponds to the scores.), based on a scale of personality traits (see Col. 3, lines 61-64; Col. 11, lines 13-23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hayes-Roth to Favis and Breazeal. It would have been obvious to take the social robot of Favis and Breazeal and further include a personality profile comprising an aggregate of scores each derived by scoring a set of stimulus-response pairs observed for a source character, based on a scale of personality traits, as taught by Hayes-Roth.  Application of the known technique taught by Hayes-Roth to the prior art robot taught by Favis and Breazeal would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot comprising a personality profile, wherein the personality profile comprises an aggregate of scores each derived by scoring a set of stimulus-response pairs observed for a source character, based on a scale of personality traits. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 21
Favis, Breazeal and Hayes-Roth teach the method of claim 20 (as discussed above in claim 20),
Favis and Breazeal are silent regarding wherein selecting the response further comprises selecting candidate responses based on predetermined associations between each of the candidate responses and the stimulus.
Hayes-Roth teaches wherein selecting the response further comprises selecting candidate responses based on predetermined associations between each of the candidate responses and the stimulus (see Col. 3, lines 53-58; Col. 18, line 32 - Col. 22, line 5. The feasible behaviors correspond to candidate responses.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hayes-Roth to Favis and Breazeal. It would have been obvious to take the social robot of Favis and Breazeal and further include instructions for selecting candidate responses based on predetermined associations between each of the candidate responses and the stimulus, as taught by Hayes-Roth.  Application of the known technique taught by Hayes-Roth to the prior art robot taught by Favis and Breazeal would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot, wherein selecting the response further comprises selecting candidate responses based on predetermined associations between each of the candidate responses and the stimulus. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Regarding Claim 22
Favis, Breazeal and Hayes-Roth teach the method of claim 21 (as discussed above in claim 21),
Favis and Breazeal are silent regarding wherein selecting the response further comprises determining behavior scores for each of the candidate responses, wherein each of the behavior scores relates to a different and distinct stimulus-response pair selected from a set consisting of the stimulus and the candidate responses and is based on the scale of personality traits.
Hayes-Roth teaches wherein selecting the response further comprises determining behavior scores for each of the candidate responses, wherein each of the behavior scores relates to a different and distinct stimulus-response pair selected from a set consisting of the stimulus and the candidate responses (see Col. 3, line 58 - Col. 4, line 14; Col. 22, line 65 - Col. 26, line 11 "desirability rating" corresponds to the behavior scores.) and is based on the scale of personality traits (see Col. 3, lines 61-64; Col. 11, lines 13-23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hayes-Roth to Favis and Breazeal. It would have been obvious to take the social robot of Favis and Breazeal and further include instructions for determining behavior scores for each distinct candidate stimulus-response pair, as taught by Hayes-Roth.  Application of the known technique taught by Hayes-Roth to the prior art robot taught by Favis and Breazeal would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot, wherein selecting the response further comprises determining behavior scores for each of the candidate responses, wherein each of the behavior scores relates to a different and distinct stimulus-response pair selected from a set consisting of the stimulus and the candidate responses and is based on the scale of personality traits. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 23, 24, 25 and 26
Favis, Breazeal and Hayes-Roth teach the method of claim 22 (as discussed above in claim 22),
Favis and Breazeal are silent regarding wherein selecting the response further comprises comparing each of the behavior scores to the personality profile, and selecting the response based on the comparing, wherein selecting the response further comprises selecting the response based on which of the behavior scores is numerically closest to the personality profile, wherein selecting the response further comprises selecting one of alternative responses based on a random or quasi-random input, wherein selecting the response further comprises excluding any response belonging to a stimulus-response pair that is inconsistent with the personality profile.
Hayes-Roth teaches wherein selecting the response further comprises comparing each of the behavior scores to the personality profile, and selecting the response based on the comparing (see Col. 3, line 52 - Col. 4, line 14; Col. 26, line 14 - Col. 27, line 21), wherein selecting the response further comprises selecting the response based on which of the behavior scores is numerically closest to the personality profile (see Col. 4, lines 1-14; Col. 26, line 14 - Col. 27, line 21), wherein selecting the response further comprises selecting one of alternative responses based on a random or quasi-random input (see Col. 20, lines 15-24), wherein selecting the response further comprises excluding any response belonging to a stimulus-response pair that is inconsistent with the personality profile (see Col. 18, lines 43-55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hayes-Roth to Favis and Breazeal. It would have been obvious to take the social robot of Favis and Breazeal and further include instructions for selecting robotic responses based on comparing behavior scores to the personality profile, as taught by Hayes-Roth. Further, it would have been obvious to include selection instructions to select responses based on which of the behavior scores is numerically closest to the personality profile, select one of alternative responses based on a random or quasi-random input, and/or exclude any response belonging to a stimulus-response pair that is inconsistent with the personality profile, as taught by Hayes-Roth. Application of the known technique taught by Hayes-Roth to the prior art robot taught by Favis and Breazeal would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot, wherein selecting the response further comprises comparing each of the behavior scores to the personality profile, and selecting the response based on the comparing, wherein selecting the response further comprises selecting the response based on which of the behavior scores is numerically closest to the personality profile, wherein selecting the response further comprises selecting one of alternative responses based on a random or quasi-random input, wherein selecting the response further comprises excluding any response belonging to a stimulus-response pair that is inconsistent with the personality profile. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Favis et al. (US 20190143527 A1 and Favis hereinafter) as modified by Breazeal et al. (US 20150314454 A1 and Breazeal hereinafter) in claims 1 and 12 above, and further in view of Angle et al. (US 20140039680 A1 and Angle hereinafter).
Regarding Claim 7
Favis and Breazeal teach the social robot of claim 1 (as discussed above in claim 1), 
Favis and Breazeal are silent regarding wherein the face component comprises a video screen displaying the at least two human-recognizable expressive features.
Angle teaches a social robot, wherein the face component comprises a video screen displaying the at least two human-recognizable expressive features (see Fig 10A; [0117]-[0118], [0122]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the physical robot face taught by Favis with the well-known video display screen for a robot face, as taught by Angle. The substitution of the prior art physical robot face with a well-known digital robot face would have been obvious because such substitution would have been well within the level of skill of the person having ordinary skill in the art and because the substitution would have yielded predictable results. The predictable results including a social robot wherein the face component comprises a video screen displaying the at least two human-recognizable expressive features. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 15
Favis and Breazeal teach the method of claim 14 (as discussed above in claim 14),
Favis and Breazeal are silent regarding wherein the face component comprises a video display screen, and the sending the electrical signal comprises sending a video signal that encodes at least two human-recognizable expressive features.
Angle teaches a social robot, wherein the face component comprises a video display screen, and the sending the electrical signal comprises sending a video signal that encodes at least two human-recognizable expressive features (see Figs. 6B and 10A; [0117]-[0118], [0122] and [0165]-[0176]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the physical robot face taught by Favis with the well-known video display screen for a robot face, as taught by Angle. The substitution of the prior art physical robot face with a well-known digital robot face would have been obvious because such substitution would have been well within the level of skill of the person having ordinary skill in the art and because the substitution would have yielded predictable results. The predictable results including a social robot wherein the face component comprises a video display screen, and the sending the electrical signal comprises sending a video signal that encodes at least two human-recognizable expressive features. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Favis et al. (US 20190143527 A1 and Favis hereinafter) as modified by Breazeal et al. (US 20150314454 A1 and Breazeal hereinafter) in claim 1, and further in view of Davis (US 20130257877 A1 and Davis hereinafter).
Regarding Claims 9 and 10
Favis and Breazeal teach the social robot of claim 8 (as discussed above in claim 8), 
Favis and Breazeal are silent regarding wherein the instructions are further configured for calculating a probability score for each of the possible social responses, based on a set of correlation factors stored in the memory, wherein each of the set of correlation factors scores one of the possible social responses relative to a personality trait scale used for the scaling the set of quantitative personality trait values, wherein the instructions are further configured for the selecting a high-level response, at least in part based on the probability score for each of the possible social responses.
Davis teaches a social robot, wherein the instructions are further configured for selecting a social response from a set of possible social responses to an environmental stimulus stored in the memory based on the set of quantitative personality trait values (see at least [0083]), wherein the instructions are further configured for calculating a probability score for each of the possible social responses, based on a set of correlation factors stored in the memory (see all of [0083], specifically [0083 "...The probability table identifies the probability that the human subject would exhibit a particular type of response based on the known characteristics of the human subject stored in the avatar characteristic table and the current context of the avatar user interaction..."]), wherein each of the set of correlation factors scores one of the possible social responses relative to a personality trait scale used for the scaling the set of quantitative personality trait values (see all of [0083], specifically [0083 "..when the probability table identifies a 5% probability of the human subject exhibiting an “annoyed” response, random numbers 1-5 when selected from a range of 1-100 will command an “annoyed” response to be outputted by the avatar..."]. Also see [0036]-[0039] and [0048]), wherein the instructions are further configured for the selecting a high-level response, at least in part based on the probability score for each of the possible social responses (see all of [0083, specifically [0083 "... A random number is then selected, and one of the responses is selected from the probability table based on the random number (e.g., when the probability table identifies a 5% probability of the human subject exhibiting an “annoyed” response, random numbers 1-5 when selected from a range of 1-100 will command an “annoyed” response to be outputted by the avatar)..."]. As probability score increases, more numbers are assigned to the corresponding response, thus increasing the odds of the response being selected.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Davis to Favis and Breazeal. It would have been obvious to take the social robot of Favis and Breazeal and further include instructions to calculate probability scores for each possible social response based on the quantitative personality trait values, in order to select a high-level social response, as taught by Davis. Application of the known technique taught by Davis to the prior art robot taught by Favis and Breazeal would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a social robot, wherein the instructions are further configured for calculating a probability score for each of the possible social responses, based on a set of correlation factors stored in the memory, wherein each of the set of correlation factors scores one of the possible social responses relative to a personality trait scale used for the scaling the set of quantitative personality trait values, wherein the instructions are further configured for the selecting a high-level response, at least in part based on the probability score for each of the possible social responses. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (US 20120059781 A1 and Kim hereinafter) and Cook et al. (US 20030193504 A1 and Cook hereinafter). Kim teaches a robot with a personality capable of establishing potential responses to a particular stimulus, selecting a subset of potential responses that the personality may reach in response to the particular stimulus, selecting a response from the subset of potential responses and performing the response (see at least [0027]). Cook teaches a synthetic character profile comprising specific personality traits. The personality traits are selected by an operator and the character profile is utilized to direct behavior of the synthetic character (see at least the Abstract). It is noted that these references could be used to anticipate and/or render obvious the examined claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664